— In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated April 30, 1984, which awarded the petitioners the total sum of $16,657.82, the petitioners appeal from an order of the Supreme Court, Kings County (Aronin, J.), dated December 10, 1984, which denied their motion to confirm the award, granted the respondent’s cross motion to vacate the award, and remitted the matter to the arbitrator for further consideration.
Order reversed, on the law, with costs, motion granted, cross motion denied, award confirmed, and matter remitted to the Supreme Court, Kings County, for entry of an appropriate judgment.
The respondent failed to state a legally cognizable ground upon which to predicate a vacatur of the arbitration award (see, CPLR 7511 [b]; Peninsula Natl. Bank v Joseph M. Turecamo, Inc., 56 NY2d 794; Matter of Central Gen. Hosp. v Hanover Ins. Co., 49 NY2d 950; Matter of Eisenstein [Rednick], 8 AD2d 794). Lazer, J. P., Thompson, Lawrence and Eiber, JJ., concur.